DETAILED ACTION
Response to Amendment
This action is in response to the amendment after non-final filed 6 March 2022.  Claims 1-6, 8, 10-19, 21, 23, and 24 are pending.

Double Patenting
The terminal disclaimer filed 6 May 2022 has been acknowledged and overcomes the non-statutory, obviousness type double patenting rejection set forth in the previous Office action.  Said rejection has been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative, Mr. John Raffle, on 25 May 2022.
The application has been amended as follows: 
Claim 14, line 12, immediately after “…disease or disorder”, “.” was deleted, and --, wherein the magnetic coil comprises a toroid. -- has been inserted.


Allowable Subject Matter
Claims 1-6, 8, 10-19, 21, 23, and 24 are allowed.The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or suggest the treatment of the vagus nerve from a magnetic coil placed into contact with the outer skin surface.
Additionally, the prior art fails to describe an external magnetic stimulator comprising a toroid magnetic coil.   Fischell et al. (US Patent no. 7,294,101) describes an external, portable transcutaneous magnetic stimulator capable of being placed near a patient’s neck to stimulate a cranial nerve.  However, the coil is not described to have a toroid structure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447. The examiner can normally be reached M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        25 May 2022